
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 783
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. McCaul submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to the attacks on United States diplomats in Libya
		  and Egypt.
	
	
		Whereas, on September 11, 2012, United States Ambassador
			 to Libya, Chris Stevens, was brutally and savagely murdered during a violent
			 attack on the United States consulate in Benghazi, Libya;
		Whereas three other United States citizens were also
			 killed during the attack on the United States consulate in Benghazi, including
			 Sean Smith, a foreign service information management officer;
		Whereas the attack in Benghazi followed protests at the
			 United States embassy in Cairo, Egypt, on the same day;
		Whereas, on September 11, 2012, protestors climbed the
			 walls of the United States embassy in Cairo, Egypt, and desecrated the American
			 flag, the ultimate symbol of the United States;
		Whereas a spokesman for the Muslim Brotherhood in Egypt
			 responded to the attacks on the United States embassy in Cairo, Egypt, by
			 saying that the United States should do a better job of protecting
			 Islam;
		Whereas it is inexcusable that the Governments of Libya
			 and Egypt did not provide for the adequate protection of foreign diplomats,
			 embassies, and consulates; and
		Whereas the attacks on the United States embassy in Cairo,
			 Egypt, and the assassination of the United States ambassador to Libya is a
			 direct attack against United States interests: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that until the Governments of Libya and Egypt formally
			 apologize to the United States and condemn in the strongest possible terms the
			 savage attacks on United States diplomats in Benghazi, Libya, and Cairo, Egypt,
			 and assure the safety of United States diplomats in Libya and Egypt, consistent
			 with the 1961 Vienna Convention on Diplomatic Relations and the 1963 Vienna
			 Convention on Consular Relations, the President should immediately suspend all
			 United States foreign assistance to the governments of such countries.
		
